Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of hypochondroplasia as the elected FGFR3-related disease in the reply filed on 09/15/2020 is maintained. 

 Claims Status
	 Claims 1 and 2 are pending and examined in accordance to the elected hypochondroplasia.  
The amendment filed on 12/11/2020 in response to the Non-Final office Action of 10/16/2020 is acknowledged and has been entered.

Action Summary
	 Claims 1 and 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in light of claim amendment. 
	Claims 1 and 2 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Krejci et al (WO2010/022169 A1) in view of Jonquoy et al, Hum Mol. Genet, 9 November 2011, and Guagnano et al, Journal of American Chemical Society, 27 October 2011, vol. 54, No. 20, pages 7066-7083, all references previously cited in copending Application No. 14/364,320 are maintained. 
Claims 1 and 2 rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 of U.S. Patent No. 9,931,341 B2 in view of Jonquoy et al, Hum Mol. Genet, 9 November 2011 are maintained. 

Affidavit


    PNG
    media_image1.png
    589
    855
    media_image1.png
    Greyscale

Moreover, in an in vivo experiment, daily subcutaneous administration of ALG31 (2 mg/kg) and (5 mg/kg) were tested for 15 days in a FGfr3 mice and no improvement of the bone growth in all animals was observed. Whereas the mice received daily subcutaneous administration of BGJ398 for 15 days at a In response, the examiner acknowledges the claimed compound, i.e., BGJ398 exhibits significant improvement over ALG31 and BMN111. However, the Examiner contends the asserted unexpected results are not commensurate in scope with the claims. Specifically, the claim recites broadly any amount, and any route of administration, and any FGFR3-related disease. The asserted data shows subcutaneous administration in the amount of 1-2 mg/kg and hypochondroplasia and achondroplasia. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1 and 2 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Krejci et al (WO2010/022169 A1) in view of Jonquoy et al, Hum Mol. Genet, 9 November 2011, and Guagnano et al, Journal of American Chemical Society, 27 October 2011, vol. 54, No. 20, pages 7066-7083, all references previously cited in copending Application No. 14/364,320.
Krejci et al teach a method of treating a FGFR3 mediated disorder in a subject in need thereof comprising administering a composition comprising an effective amount of FGFR3 tyrosine kinase inhibitor, i.e. a compounds of the formula (I) to said subject, wherein said disorder is skeletal dysplasia, achondroplasia, see page 1, ln 20-23.
 Krejci et al do not teach the claimed FGFR3 inhibitor in an effective amount. 
Jonquoy et al teach activation of fibroblast growth factor receptor 3 (FGFR3, tyrosine kinase receptor) mutations cause hypochondroplasia, the most common form of human dwarfism and a spectrum of skeletal dysplasia and its activation impairs endochondral ossification and triggers severe disorganization of the cartilage with shortening of long bones; A31 which is a FGFR3 inhibitor restored the size of embryonic dwarf femurs using an ex vivo culture system, see Abstract and introduction Section
Guagnano et al teach the compound 1h (BGJ-398) which appears to be the same as the claimed compound formula is a potent selective FGFR3 tyrosine kinase, see Title and exhibiting an IC50 of 5nM or 2nM, see Table 1. Guagnano et al teach in vivo antitumor activity was observed with compound 1h (aka claimed compound) in the amount 10mg/kg, see page 7072. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer an effective amount of compound 1h for treating hypochondroplasia because FGFR3 is a known target for achondroplasia as taught by Jonquoy et al. One would a reasonable success when administering another pharmacological agent (another FGFR3 inhibitor or antagonist), in this case compound 1h, would in fact also behave as an effective treatment for hypochondroplasia. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar FGFR3 effect as those agents specifically disclosed by the reference, without any appreciable loss of activity of the composition in achieving the disclosed therapeutic objective, absent factual evidence to the contrary. The substitution of one FGFR3 inhibitor or antagonist, compound taught by Krejci et al for another, 
                           Applicant’s argument and Response to Applicant’s argument
Applicant argue that an article by Krejci group shows AZD4547 compound was found to suppress skeletal growth and cause lethality in vivo (fig 5). As such, FGFR3 antagonists are not interchangeable for all purpose. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the article Applicant relies on is published in 2016. Four years after the effective filing date of the instant application. MPEP 2143.02 states “predictability is determined at the time the invention was made. In the present case, the reference cited by Applicant cannot be used to determine unpredictability in the art of FGFR3. Additionally, the cited reference used by Applicant teaches AZD4547 is a FGF2 inhibitor and not a FGFR3 inhibitor. The rejection is based on FGFR3 and not FGFR3. Additonaly, the references also teaches AZD4547 is moderately selective for the FGFRs over the other kinase tested. 
Applicant’s argument with respect to the Declaration has already been addressed in the Affidavit Section above. 

  	
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 remain rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 of U.S. Patent No. 9,931,341 B2 in view of Jonquoy et al, Hum Mol. Genet, 9 November 2011.
 The U.S. patent claims teach a method for treating a FGFR3-related skeletal disease which comprises the step of administering a therapeutically effective amount of at least one antagonist of the FGFR3 tyrosine kinase receptor of formula 

    PNG
    media_image2.png
    121
    294
    media_image2.png
    Greyscale
 or a composition comprising such an antagonist, to a subject in need thereof, and treating the FGFR3-related skeletal disease in said subject, wherein the FGFR3-related skeletal disease is achondroplasia.
The U.S. patent claims do not teach the elected hypochoroplasia.
However, Jonquoy et al teach activation of fibroblast growth factor receptor 3 (FGFR3, tyrosine kinase receptor) mutations cause hypochondroplasia, the most common form of human dwarfism and a spectrum of skeletal dysplasia and its activation impairs endochondral ossification and triggers severe disorganization of the cartilage with shortening of long bones; A31 which is a FGFR3 inhibitor restored the size of embryonic dwarf femurs using an ex vivo culture system, see Abstract and introduction Section.
Therefore, it is obvious to the skilled artisan to use the method of the U.S. patent claims for treating hypochondroplasia because both hypochondroplasia and achondroplasia are both FGFR3-related skeletal diseases as taught by Jonquoy et al. 
Applicant’s argument that the double patient will be addressed by filing a terminal disclaimer with the claims are in condition for allowance. Since a terminal disclaimer is not filed and the claims are not in condition for allowance, the double patenting rejection is maintained. 


Conclusion

	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628